                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

AWALNET TECHNOLOGY,

      Plaintiff,
                                              Case No. 17-13411
v.
                                              HON. DENISE PAGE HOOD
EB WIRELESS, INC., et al.,

     Defendants.
______________________________/

      ORDER DENYING MOTION FOR RULE 11 SANCTIONS [#43]

I.    INTRODUCTION

      On October 19, 2017, Plaintiff filed a five-count complaint against Defendants

EB Wireless, Inc. (“EB Wireless”), Edward A. Bajoka (“Bajoka”), and Rodney Moret

(“Moret”) alleging: (a) breach of contract (Count I); (b) unjust enrichment (Count II);

(c) piercing the corporate veil as to EB Wireless (Count III); (d) statutory conversion

(Count IV); and (e) common-law conversion (Count V). Bajoka filed a Motion to

Dismiss Plaintiff’s conversion claims (Counts IV and V) against him pursuant to Rule

12(b)(6), which was granted.

      On March 26, 2018, Plaintiff filed a Motion to File First Amended Complaint

[Dkt. No. 19] to: (1) add EB Cellular Wholesale, LLC (“EB Cellular”) as a

party-Defendant; (2) add a count of unjust enrichment as to EB Cellular; (3) clarify
the conversion counts as to Bajoka, as he now claims he is not a shareholder in EB

Wireless, but the funds were placed in an account of another company he is a member,

and he withdrew funds from that account; (4) clarify the conversions counts as to

Moret, as the funds were not placed in an EB Wireless account, but in another account

of a company he is a member, and he withdrew funds from that account; and (5) add

a count of piercing the corporate veil as to EB Cellular. The Court granted in part and

denied in part the Motion to File First Amended Complaint. The Court allowed

Plaintiff to: (a) add EB Cellular as a party; (b) assert claims against EB Cellular; and

(c) clarify the conversion claims against Moret. The Court prohibited Plaintiff from

filing any conversion claims against Bajoka or adding any other allegations against

Bajoka that did not appear in the original Complaint.

      Defendant Bajoka filed a Motion for Rule 11 Sanctions [Dkt. No. 43] as a result

of the Motion to File First Amended Complaint. Bajoka argued that Plaintiff filed its

Motion to File First Amended Complaint: (a) without conducting reasonable inquiry

into its allegations; and (b) for the improper purpose of harassing Defendant Bajoka

and tarnishing his professional reputation as an attorney. The Motion for Rule 11

Sanctions was fully briefed, and a hearing was held on August 15, 2018. For the

reasons that follow, the Court denies Bajoka’s Motion for Sanctions.




                                           2
II.   BACKGROUND

      This case stems from an agreement between Plaintiff and EB Wireless. At

some point prior to December 2016, EB Wireless was owned by Moret and Bajoka.

Bajoka was the incorporator for EB Wireless, as well as the President, but he

“disassociated with EB Wireless” in December 2016, at which time Moret became the

sole owner and officer of EB Wireless. On March 11, 2017, Plaintiff and EB Wireless

entered into an agreement, pursuant to which Plaintiff would pay $110,550.00 to EB

Wireless, and EB Wireless would ship to Plaintiff’s place of business 8,844 used LG

L22C TracPhone A/B stock, with no cracked lenses and including the battery and

back door (“Products”). Plaintiff paid a total of $110,550.00 to EB Wireless in two

payments ($49,500.00 on March 16, 2017 and $61,050.00 on March 20, 2017), but

EB Wireless did not provide the Products to Plaintiff.

      The $110,550.00 paid by Plaintiff to EB Wireless was deposited into a

Comerica Bank account, Number xxx3324, which was held by EB Cellular, not EB

Wireless (the “EB Cellular Account”). Bajoka was the organizer and resident agent

for EB Cellular, a company with the same address as EB Wireless. Plaintiff alleges

that Bajoka and Moret withdrew funds from the EB Cellular Account, as follows: (1)

Bajoka withdrew $15,000.00 on April 19, 2017; and (2) Moret withdrew $13,000.00

on April 3, 2017, $5,000.00 on April 5, 2017, $12,500.00 on April 11, 2017,


                                         3
$10,400.00 on April 12, 2017, and $35,000.00 on July 6, 2017.

       Bajoka represented Moret’s father, also named Rodney Moret (hereinafter

“Moret’s Father”), in a criminal matter. In its Motion to File First Amended

Complaint, Plaintiff detailed Moret’s Father’s convictions pursuant to guilty pleas for

criminal sexual conduct, health care fraud and distributing controlled substances,

including being ordered to pay $2,581,128.53 in restitution to the Medicare Trust

fund. Plaintiff alleged that Moret’s Father transferred $282,000 from a bank in the

Dominican Republic – Banco Popular Dominicano Account Number xxx2434

(“Account No. 2434”) – to the EB Cellular Account in the course of five transactions

between November 15, 2016 and February 17, 2017, a period of time when Moret and

Bajoka allegedly were withdrawing funds from the EB Cellular Account for their own

purposes.

III.   APPLICABLE LAW & ANALYSIS

       Bajoka asserts that Plaintiff’s amendments related to the statutory and common

law conversion claims against Bajoka in the proposed First Amended Complaint

include many allegations that are irrelevant, scandalous, harassing, and serve no

purpose other than to tarnish Bajoka’s reputation as an attorney (specifically, those

allegations related to Moret’s Father). Defendants argue that Plaintiff’s “reckless

allegations . . . improperly insinuate that . . . Bajoka either wrongfully transferred

                                          4
money to the EB Cellular Account paid to . . . Bajoka by [Moret’s Father] for legal

services on behalf of [Moret’s Father]; or even worse, . . . that . . . Bajoka aided

[Father] Moret in hiding money from the U.S. Government that should have been paid

as restitution for [Moret’s Father’s] criminal convictions.” Defendants contend that

Plaintiff failed to establish a causal link between Bajoka’s representations of Moret’s

Father, the order to pay restitution, and deposits from Moret’s account to the EB

Cellular Account.

      Defendants assert that the allegations that Moret’s Father deposited funds in the

EB Cellular account are misplaced because Plaintiff failed to conduct a proper inquiry

that would have revealed that “Sr. Rodney Moret” does not refer to Moret’s Father.

According to Defendants, “Sr. Rodney Moret” is Spanish (the primary language

spoken in the Dominican Republic) and means “Senor Rodney Moret” and refers to

Moret, not Moret’s Father. In support of their argument that Plaintiff was making bad

faith allegations, Defendants cite numerous statements by Plaintiff’s owner

(collectively, “Plaintiff’s statements regarding reputation”), including the following:

      A.     “Today i sent to you my guy to your office in Michigan,” “And he will
             comes next Monday to your office to meet you,” (message accompanied
             by a photograph of Mr. Bajoka’s business card).

      B.     “You don’t care about your Reputation? It’s Your Most Valuable Asset.”




                                          5
      C.     I swear to god [. . .] We are going to posting about Edward bajoka and
             Bajoka Law Group [. . .] And your reputation I will spoil it in
             everywhere [. . .] I Will send to All email addresses And I will posting
             and share in.

             -Facebook pages
             -Linkendin groups
             -Linkedin Friends and more 1191 followers
             -Twitter pages @bajokalaw @eddiebajoka -Bajokalaw.Blogspot.com

             [. . .]

             To : Chief Justice [. . .]
             And i will not stop and i will showing to all the people in USA [. . .]
             And If we don’t receive response during one week, that’s mean you
             don’t care about your reputation I swear I will spoil it in everywhere [.
             . .] I am telling you solve it amicably. We don’t spoil your reputation and
             your business.

[Dkt. No. 21, Ex. 2 (WhatsApp Correspondence), Ex. 3 (WhatsApp Correspondence),

and Ex. 4 (Text Messages)] Defendants believe the Plaintiff’s statements regarding

reputation constituted threats to Bajoka’s safety and professional reputation if

Defendants did not resolve this matter to Plaintiff’s satisfaction.

      Plaintiff argues that EB Cellular was used as a sham for Bajoka and Moret,

particularly as Defendants have not explained why Moret’s Father (Plaintiff asserts

that “Sr. Rodney Moret” is Moret’s Father) deposited funds in the EB Cellular

Account. Plaintiff contends that Defendants’ statements that Moret deposited funds

into the EB Cellular Account are misleading. Plaintiff acknowledges that Moret may

have deposited some funds from a Banco Popular Domincano account into the EB
                                           6
Cellular Account, but Plaintiff contends such funds were not from Account No. xxx

2434, the origin of the $282,000.00 in deposits about which Plaintiff bases his

allegations in the proposed First Amended Complaint.

      Plaintiff further argues that Bajoka (or any Defendant) could have provided

documentation regarding Banco Popular Dominicano accounts held by Moret, as

Plaintiff requested. Plaintiff asserts that Moret has refused to produce his bank

records from Banco Popular Dominicano and instead prepared an affidavit dated June

2, 2018. [Dkt. No. 21, Ex. 6] Plaintiff notes that Moret’s June 2, 2018 affidavit: (a)

does not include a representation that the $282,000.00 in funds was from Moret

(rather than from Moret’s Father); and (b) none of the Defendants makes such a

representation in any brief filed with respect to the Motion to File First Amended

Complaint or the Motion for Rule 11 Sanctions.

      For the reasons set forth above, (1) Bajoka argues that he is entitled to Rule 11

sanctions against Plaintiff for filing the Motion to File First Amended Complaint; and

(2) Plaintiff asserts that Bajoka is not entitled to Rule 11 sanctions. For the reasons

that follow, the Motion for Rule 11 Sanctions is denied.

      The Sixth Circuit has stated, “Rule 11 imposes on attorneys a duty to

reasonably investigate factual allegations and legal contentions before presenting them

to the court.” Penn, LLC v. Prosper Bus. Dev. Corp., 773 F.3d 764, 766 (6th Cir.


                                          7
2014). Under Rule 11:

      By presenting to the court a … motion, or any other paper—whether by
      signing, filing, submitting, or later advocating it—an attorney … certifies
      that to the best of the person’s knowledge, information, and belief,
      formed after an inquiry reasonable under the circumstances:

             1. it is not being presented for any improper purpose, such as to
             harass . . .
                                        *****
             3. the factual contentions have evidentiary support or, if
             specifically so identified, will likely have evidentiary support after
             a reasonable opportunity for further investigation or discovery . .
             ..

Fed.R.Civ.P. 11(b) (emphasis added); see also Vickery v. Caruso, No. 07-13419, 2008

WL 4058662, at *2 (E.D. Mich. Aug. 28, 2008). Rule 11 prevents wasteful, false

filings by “requir[ing] litigants to ‘stop-and-think’ before initially making legal or

factual contentions.” See Fed. R. Civ. P. 11, Advisory Committee Notes (1993

Revision). Rule 11 “emphasizes the duty of candor by subjecting litigants to potential

sanctions for insisting upon a position after it is no longer tenable and by generally

providing protection against sanctions if they withdraw or correct contentions after a

possible violation is called to their attention.” Id. (emphasis added); see also Rentz v.

Dynasty Apparel Indus., Inc., 556 F.3d 389, 395 (6th Cir. 2009) (“The amended rule

imposes on litigants a continuing duty of candor, and a litigant may be sanctioned for

continuing to insist upon a position that is no longer tenable.”) (quotation and citations

omitted). “[T]he central purpose of Rule 11 is to deter baseless filings in district

                                            8
court.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990).

      In his Motion for Rule 11 Sanctions, Bajoka argues that Plaintiff’s “reckless

allegations . . . improperly insinuate that . . . Bajoka either wrongfully transferred

money to the EB Cellular Account paid to . . . Bajoka by [Moret’s Father] for legal

services on behalf of [Moret’s Father]; or even worse, . . . that . . . Bajoka aided

[Father] Moret in hiding money from the U.S. Government that should have been paid

as restitution for [Moret’s Father’s] criminal convictions.”

      The Court rejects Defendant’s contentions that Plaintiff filed a motion to amend

its complaint for an improper purpose or without conducting reasonable inquiry into

its allegations regarding conversion or Bajoka’s role regarding funds transferred to the

EB Cellular Account. First, it is an undisputed fact that Bajoka represented Moret’s

Father and that Moret’s Father paid Bajoka for legal services provided to Moret’s

Father. Second, even if Plaintiff is erroneous in its belief that “Sr. Rodney Moret”

meant Moret’s Father (as opposed to Defendants’ claim that it was Spanish for “Senor

Rodney Moret”), it is clear that Plaintiff had a basis for its argument. Third, Plaintiff

requested bank account information from Moret regarding the Dominican Republic

account from which the funds deposited into the EB Cellular Account originated.

That information was not provided. If that information had been provided, it likely

would have clarified this issue for Plaintiff. The only factor weighing in favor of


                                           9
finding an improper purpose or an intent to harass or tarnish the reputation of Bajoka

are Plaintiff’s statements regarding reputation, but these statements do not establish

that the allegations are inaccurate.

       The Court: (a) concludes that Plaintiff conducted a reasonable inquiry into the

truth of its factual allegations; (b) finds that there is no evidence that Plaintiff insisted

upon a position after it was determined to be no longer tenable; and (c) finds that it is

not evident that there was an improper purpose or intent to harass or tarnish the

reputation of Bajoka when filing the Motion to File First Amended Complaint. The

Court denies Bajoka’s Motion for Rule 11 Sanctions.

IV.    CONCLUSION

       Accordingly, for the reasons stated above, the Court DENIES Bajoka’s Motion

for Rule 11 Sanctions.

       IT IS ORDERED.

                                                  s/Denise Page Hood
                                                  DENISE PAGE HOOD
Dated: October 31, 2018                           UNITED STATES DISTRICT JUDGE




I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 1, 2018, by electronic and/or ordinary mail.

                                          S/LaShawn R. Saulsberry
                                          Case Manager

                                             10
